UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) xDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 DGT Holdings Corp. (Name of Registrant as Specified in Its Charter) (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: DGT HOLDINGS CORP. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD MARCH 8, 2011 To the Shareholders: NOTICE IS HEREBY GIVEN that the Annual Meeting of Shareholders (the “Meeting”) of DGT Holdings Corp., a New York corporation (the “Company”), will be held at the offices of Olshan Grundman Frome Rosenzweig & Wolosky LLP, Park Avenue Tower, 65 East 55th Street, New York, New York 10022 on Tuesday, March 8, 2011 at 10 a.m.,Eastern time, or at any adjournment or postponement thereof, for the following purposes: 1. To elect five (5) members of the board of directors of the Company (the “Board”) to serve until the next annual meeting of shareholders and until their successors have been duly elected and qualify; 2. To approve an amendment to the Company’s 2007 Incentive Stock Plan to increase the number of shares authorized and reserved for issuance thereunder by 300,000 shares; 3. To consider and approve an advisory resolution regarding the compensation of the Company’s named executive officers; 4. To consider and act upon an advisory vote on the frequency at which the Company should include an advisory vote regarding the compensation of the Company’s named executive officers in its proxy statement; 5. To ratify the appointment of BDO USA, LLP as our independent registered public accountants for the fiscal year ending July 30, 2011; and 6. To transact such other business as may properly be brought before the Meeting or any adjournment or postponement thereof. These proposals are more fully described in the proxy statement accompanying this notice.The Company’s Board recommends that you vote FOR proposals 1, 2, 3 and 5 and that you choose that the frequency of the advisory vote under proposal number 4 be annual.The Meeting may be postponed or canceled by action of the Board upon public notice given prior to the time previously scheduled for the Meeting or adjourned by action of the chairman of the Meeting.Only shareholders of record at the close of business on January 19, 2011 are entitled to vote at the Meeting. The Company is pleased to take advantage of the Securities and Exchange Commission rules that allow issuers to furnish proxy materials to their shareholders on the Internet.The Company believes these rules allow us to provide shareholders with the information they need, while lowering the costs of delivery and reducing the environmental impact of the Meeting. All shareholders are cordially invited to attend the Meeting in person.However, to ensure your representation at the Meeting, you are urged to vote as promptly as possible.Any shareholder attending the Meeting may vote in person even if such shareholder has returned a proxy, as long as the shares are held in the shareholder’s name or the brokerage firm, bank or other holder of record acting as the shareholder’s nominee confirms the shareholder’s ownership in writing.A list of shareholders entitled to vote at the Meeting will be available for inspection at our offices.If you have any further questions concerning the Meeting or any of the proposals, please contact JohnJ. Quicke at (631) 231-6400. By Order of the Board of Directors /s/ John J. Quicke JohnJ. Quicke President and Chief Executive Officer Bay Shore, New York Dated:January 26, 2011 2 DGT HOLDINGS CORP. BAY SHORE, NEW YORK 11706 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MARCH 8, 2011 INTRODUCTION This Proxy Statement is being furnished to shareholders by the Board of Directors of DGT Holdings Corp., a New York corporation (the “Company”), in connection with the solicitation of the proxies in the accompanying form for use at the 2011 Annual Meeting of Shareholders of the Company (the “Meeting”) to be held at the offices of Olshan Grundman Frome Rosenzweig & Wolosky LLP, Park Avenue Tower, 65 East 55th Street, New York, New York 10022 on Tuesday, March 8, 2011 at 10 a.m.,Eastern time, or at any adjournment or postponement thereof. Beginning on January 26, 2011, the Company has made these materials available to you on the Internet or, upon your request, has delivered printed versions of these materials to you by mail, in connection with the Board’s solicitation of proxies for use at the Meeting. GENERAL INFORMATION Place and Time.The Meeting will be held at the offices of Olshan Grundman Frome Rosenzweig & Wolosky LLP, Park Avenue Tower , 65 East 55th Street, New York, New York 10022 on Tuesday, March 8, 2011 at 10 a.m.,Eastern time. Record Date and Voting.The Board of Directors fixed the close of business on Wednesday, January 19, 2011, as the record date (the “Record Date”) for the determination of holders of outstanding shares of the Company entitled to notice of and to vote on all matters presented at the Meeting.Such shareholders will be entitled to one vote for each share held on each matter submitted to a vote at the Meeting.On the Record Date, there were 3,816,472 shares of the Company’s common stock, $0.10 par value per share (the “Common Stock”), issued and outstanding, each of which is entitled to one vote on each matter to be voted upon.Shareholders may vote in person or by proxy. Purposes of the Meeting.The purpose of the Meeting is to vote upon (i) the election of five (5) directors for the ensuing year; (ii) the approval of an amendment to the Company’s 2007 Incentive Stock Plan to increase the number of shares authorized and reserved for issuance thereunder by 300,000 shares; (iii) the consideration and approval of an advisory resolution regarding the compensation of the Company’s named executive officers; (iv) an advisory vote on the frequency at which the Company should include an advisory vote regarding the compensation of the Company’s named executive officers in its proxy statement; (v) the ratification of the appointment of BDO USA, LLP as our independent registered public accountants for the fiscal year ending July 30, 2011; and (vi) such other business as may properly be brought before the Meeting and any adjournment or postponement thereof. Internet Availability of Proxy Materials.Pursuant to rules adopted by the Securities and Exchange Commission (the “SEC”), the Company has elected to provide access to its proxy materials over the Internet.Accordingly, the Company is sending a Notice of Internet Availability of Proxy Materials (the “Notice”) to shareholders of record and beneficial owners.All shareholders will have the ability to access the proxy materials at http://www.proxyvote.com or request to receive a printed set of the proxy materials.Instructions on how to access the proxy materials over the Internet or to request a printed copy may be found in the Notice.In addition, shareholders may request to receive proxy materials in printed form by mail or electronically by email on an ongoing basis. Choosing to receive future proxy materials by email will save the Company the cost of printing and mailing documents to you and will reduce the impact of annual meetings on the environment.If you choose to receive future proxy materials by email, you will receive an email next year with instructions containing a link to those materials and a link to the proxy voting site.Your election to receive proxy materials by email will remain in effect until you terminate it. Quorum.The required quorum for the transaction of business at the Meeting is a majority of the votes eligible to be cast by holders of shares of Common Stock issued and outstanding on the Record Date.Shares that are voted “FOR,” “AGAINST” or “WITHHELD FROM” a matter are treated as being present at the Meeting for purposes of establishing a quorum and are also treated as shares entitled to vote at the Meeting (the “Votes Cast”) with respect to such matter. Abstentions and Broker Non-Votes.Broker “non-votes” and the shares of Common Stock as to which a shareholder abstains are included for purposes of determining whether a quorum of shares of Common Stock is present at a meeting.A broker “non-vote” occurs when a nominee holding shares of Common Stock for the beneficial owner does not vote on a particular proposal because the nominee does not have discretionary voting power with respect to that item and has not received instructions from the beneficial owner.Neither broker “non-votes” nor abstentions are included in the tabulation of the voting results on Proposals 1, 2, 3 or 4 and, therefore, they will not be counted as votes “FOR” or “AGAINST” such proposals. Voting of Proxies.The Board of Directors of the Company is asking for your proxy.Giving the Board of Directors your proxy means you authorize it to vote your shares at the Meeting in the manner you direct.You may vote for all, some or none of the director nominees.You may also vote for or against the other proposals or abstain from voting.All valid proxies received prior to the Meeting will be voted.All shares represented by a proxy will be voted, and where a shareholder specifies by means of the proxy a choice with respect to any matter to be acted upon, the shares will be voted in accordance with the specification so made.If no choice is indicated on the proxy, the shares will be voted FOR the Company’s five (5) director nominees, FOR proposals 2, 3 and 5, for 1 year for proposal 4 and as the proxy holders may determine in their discretion with respect to any other matters that properly come before the Meeting.A shareholder giving a proxy has the power to revoke his or her proxy, at any time prior to the time it is voted, by delivering to the Secretary of the Company a written instrument that revokes the proxy or a validly executed proxy with a later date, or by attending the Meeting and voting in person.The directors receiving a plurality of Votes Cast will be elected to fill the seats of our Board of Directors.The affirmative vote of a majority of the Votes Cast is required to approve proposals 2, 3 and 5.For proposal 4, the option receiving the most votes will be the option that has been selected by the shareholders.As of the Record Date, there were 3,816,472 shares of the Company’s Common Stock issued and outstanding.The form of proxy accompanying this Proxy Statement confers discretionary authority upon the named proxyholders with respect to amendments or variations to the matters identified in the accompanying Notice of Meeting and with respect to any other matters which may properly come before the Meeting.As of the date of this Proxy Statement, management of the Company knows of no such amendment or variation or of any matters expected to come before the Meeting which are not referred to in the accompanying Notice of Annual Meeting. Attendance at the Meeting.Only holders of Common Stock, their proxy holders and the Company’s invited guests may attend the Meeting.If you wish to attend the Meeting in person but you hold your shares through someone else, such as a stockbroker, you must bring proof of your ownership and identification with a photo at the Meeting.For example, you could bring an account statement showing that you beneficially owned shares of Common Stock of the Company as of the Record Date as acceptable proof of ownership. Costs of Solicitation.The cost of soliciting proxies will be borne by the Company.Such costs include the reasonable expenses of brokerage firms and others for forwarding the proxy materials to beneficial owners of Common Stock.In addition to solicitation by mail, solicitation may be made by certain directors, officers and employees of the Company, or firms specializing in solicitation; and may be made in person or by telephone or telegraph.No additional compensation will be paid to any director, officer or employee of the Company for such solicitation. 2 Stock Splits.On January 6, 2011, the Company effected a one-for-50 reverse stock split immediately followed by a four-for-one forward stock split of the Company’s common stock for shareholders of record on January 6, 2011 (the “Stock Splits”).All references to numbers of shares and prices per share in this Proxy Statement reflect the Stock Splits unless otherwise indicated. Certain Financial Information.Please take note that the Company’s Annual Report on Form 10-K for the fiscal year ended July 31, 2010 (the “2010 Annual Report”) (without exhibits) is available on the Internet along with this Proxy Statement at http://www.proxyvote.com. Any shareholder of the Company may obtain without charge copies of the 2010 Annual Report and this Proxy Statement, including the Company’s certified financial statements and any exhibits, as filed with the SEC, by writing to the Corporate Secretary, DGT Holdings Corp., 100 Pine Aire Drive, Bay Shore, New York 11706. 3 PROPOSAL ONE ELECTION OF DIRECTORS Nominees The Board is presently comprised of five (5) directors, all of whom were elected at the Company’s Annual Meeting of Shareholders held on January 8, 2010.Unless otherwise specified, all Proxies received will be voted in favor of the election of the persons named below as directors of the Company.Directors must be elected by a plurality of the votes cast by the holders of shares entitled to vote in the election.Directors elected at the Meeting will serve until the next Annual Meeting of Shareholders of the Company and until their successors shall be duly elected and qualify.Each of the nominees currently serves as a director of the Company.The terms of office of the current directors expire at the Meeting and when their successors are duly elected and qualify.The Company has no reason to believe that any of the nominees will be unable or unwilling to serve as a director, if elected.Should any of the nominees not remain a candidate for election at the date of the Meeting, the Proxies will be voted in favor of those nominees who remain candidates and may be voted for substitute nominees selected by the Board of Directors.The Board of Directors has no reason to believe that any nominee listed below will be unwilling or unable to serve as director of the Company. Information with Respect to Nominees The names and ages of each nominee for director of the Company, each of their principal occupations at present and for the past five (5) years and certain other information about each of the nominees are set forth below: Name Age All Offices With The Company(1) Director Since T.Scott Avila 50 Director JamesR. Henderson 53 Chairman of the Board and Director General MerrillA. McPeak 75 Director JamesA. Risher 68 Director, Former President and Chief Executive Officer JohnJ. Quicke 61 Director, President and Chief Executive Officer (1)See also the “Committee Membership” chart included in this Proxy Statement The Company believes that the collective skills, experiences and qualifications of its directors provide the Board of Directors with the expertise and experience necessary to advance the interests of its shareholders.While the Governance and Nominating Committee has not established any specific, minimum standards that must be met by each director, it uses a variety of criteria to evaluate directors’ qualifications.In addition to the individual attributes of each director described below, the Company believes directors must exhibit the highest standards of professional and personal ethics and values.Directors should also possess a broad experience at the policy-making level in business, exhibit commitment to enhancing shareholder value, have no current or potential conflict of interest, devote sufficient time to carry out their duties and have the ability to provide insight and practical wisdom based on past experience. T.Scott Avila has been a member of the Company’s Board of Directors since March 31, 2009.He has served as Managing Partner of CRG Partners Group, a privately held professional services company since July 2007.Mr.Avila was also the Managing Partner of CRP Partners, Group, a privately held professional services company from July 2003 through July 2007.With more than 20 years of management and consulting experience, Mr.Avila brings to the Board of Directors considerable knowledge of financial and operational matters. 4 JamesR. Henderson is the Chairman of the Company’s Board of Directors where he has been a director since November 20, 2003.Mr.Henderson is a Managing Director and operating partner of Steel Partners LLC, a global management firm (“Steel Partners”), which is the manager of Steel Partners Holdings L.P., a global diversified holding company that engages or has interests in a variety of operating businesses through its subsidiary companies (“SPH”).He has been associated with Steel Partners and its affiliates since August 1999.Mr.Henderson was an Executive Vice President of SP Acquisition Holdings, Inc., a company formed for the purpose of acquiring one or more businesses or assets (“SP Acquisition”), from February 2007 until October 2009.Mr.Henderson has been a director (and currently Chairman of the Board) of GenCorp Inc., a manufacturer of aerospace and defense systems, with a real estate segment that includes activities to the entitlement, sale and leasing of its excess real estate assets, since March 2008.He served as a director of BNS Holding, Inc., a holding company that owned the majority of Collins Industries, Inc., a manufacturer of school buses, ambulances and terminal trucks, between June 2004 and May 2010.Mr.Henderson also served as a director of SLIndustries, Inc., a designer, manufacturer, and marketer of power electronics, motion control, power protection, and specialized communication equipment (“SL Industries”), from January 2002 to March 2010.He was a director of Angelica Corporation, a provider of healthcare linen management services, from August 2006 to August 2008.Mr.Henderson was a director and CEO of the predecessor entity of SPH from June 2005 to April 2008, President and COO from November 2003 to April 2008, and was the Vice President of Operations from September 2000 to December 2003.He was also the CEO of WebBank, a wholly-owned subsidiary of SPH, from November 2004 to May 2005.He was a director of ECC International Corp., a manufacturer and marketer of computer controlled simulators for training personnel to perform maintenance and operation procedures on military weapons, from December 1999 to September 2003 and was acting CEO from July 2002 to March 2003.Mr.Henderson served as the CEO of Gateway Industries, Inc., a former provider of database development and web site design and development services, from December 2001 to April 2008.From January 2001 to August 2001, he was President of MDM Technologies, Inc., a direct mail and marketing company.He has been the Chairman of the Board of Point Blank Solutions, Inc. (“Point Blank”), a designer and manufacturer of protective body armor, since August 2008, CEO since September 2009 and was Acting CEO from April 2009 to August 2009.Mr. Henderson is also the Chief Executive Officer and Chairman of the Board of Directors of certain subsidiaries of Point Blank.On April 14, 2010, Point Blank and certain of its subsidiaries filed voluntary petitions for relief under Chapter 11 of the United States Bankruptcy Code in the United States Bankruptcy Court for the District of Delaware.The Chapter 11 petitions are being jointly administered under the caption “In re Point Blank Solutions, Inc., et. al.” Case No. 10-11255, which case is ongoing.Mr.Henderson’s extensive experience advising and managing public companies provides the Board of Directors with well-developed leadership skills and ability to promote the best interests of shareholders. General MerrillA. McPeak has been a member of the Company’s Board of Directors since April 27, 2005.General McPeak is the President of McPeak and Associates, a management-consulting firm he founded in 1995.General McPeak was Chief of Staff of the U.S. Air Force from November 1990 to October 1994, when he retired from active military service.General McPeak was for several years Chairman of ECC.He has been a director of Point Blank Solutions since August 2008 and has served as a director of several other public companies, including Tektronix, Inc. and Trans World Airlines, Inc.Currently, General McPeak is Chairman of the Board of Ethicspoint, Inc., a company providing confidential corporate governance compliance and whistleblower reporting services.He is a director of Miller Petroleum, Inc., a public company engaged in oil and gas exploration, production and related property management.He is also a director of Sensis Corp., a privately held manufacturer of military radars and civilian air traffic control systems.He is an investor in and director of several public and private companies in the early development stage.General McPeak received a Bachelor of Arts degree in economics from San Diego State College and a Master of Science degree in international relations from George Washington University.He is a member of the Council on Foreign Relations, New York City.General McPeak brings to the Board of Directors extensive management consulting and a successful military career, including his position as Chief of Staff of the U.S. Air Force and a member of the Joint Chiefs of Staff, during which time he was the senior officer responsible for organization, training and equipage of a combined active duty, National Guard, Reserve and civilian work force of over 850,000 people serving at 1,300 locations in the Unites States and abroad and advised the Secretary of Defense, the National Security Council and the President of the United States.In addition, General McPeak currently serves or has served in the past on the Board of Directors of a number of publicly traded companies. 5 JamesA. Risher has been a member of the Company’s Board of Directors since April 27, 2005.On August 31, 2006, Mr.Risher became the President and CEO of the Company.On August 28, 2009, Mr.Risher resigned from his position as President and Chief Executive Officer of the Company effective August 31, 2009.Mr.Risher continues to serve as a director of the Company.Mr.Risher has been the Managing Partner of Lumina Group, LLC, a private company engaged in the business of consulting and investing in small and mid-size companies, since 1998.From February 2001 to May 2002, Mr.Risher served as Chairman and Chief Executive Officer of BlueStar Battery Systems International, Inc., a Canadian public company that is an e-commerce distributor of electrical and electronic products to selected automotive aftermarket segments and targeted industrial markets.From 1986 to 1998, Mr.Risher served as a director, Chief Executive Officer and President of Exide Electronics Group, Inc. (“Exide”), a global leader in the uninterruptible power supply industry.He also served as Chairman of Exide from December 1997 to July 1998.Mr.Risher has also been a director of SL Industries, Inc. since May 2003 and was a director of New Century Equity Holdings Corp., a holding company seeking to acquire a new business, from October 2004 to January 2010.As a former President and CEO of the Company and with previous experience in the management of several companies, Mr.Risher provides the Board of Directors with intimate knowledge of the Company and the industries in which it operates. JohnJ. Quicke was appointed as the Company’s President and Chief Executive Officer on September 1, 2009 and a member of the Company’s Board of Directors on September 17, 2009.Mr. Quicke is a Managing Director and operating partner of Steel Partners LLC.Mr.Quicke has been associated with Steel Partners LLC and its affiliates since September 2005.Mr. Quicke has also served as a director of Rowan Companies, Inc., a contract drilling company, since January 2009.He has served as a director of ADPT Corporation since December 2007 and as the Interim President and Chief Executive Officer since January 2010.He served as a director of Angelica Corporation, a provider of health care linen management services, from August 2006 to July 2008.Mr.Quicke served as Chairman of the Board of NOVT Corporation from April 2006 to January 2008, and served as President and Chief Executive Officer of NOVT Corporation from April 2006 to November 2006.Mr.Quicke also served as a director of Layne Christensen Company, a provider of products and services for the water, mineral, construction and energy markets, from October 2006 to June 2007.He served as a director of Handy & Harman Ltd. from July 2005 to December 2010.Mr. Quicke continues to serve as a Vice President of Handy & Harman Ltd., a position he has held since July 2005.He served as a director, President and Chief Operating Officer of Sequa Corporation, a diversified industrial company, from 1993 to March 2004, and as Vice Chairman and Executive Officer of Sequa Corporation from March 2004 to March 2005.As Vice Chairman and Executive Officer of Sequa Corporation, Mr.Quicke was responsible for the Automotive, Metal Coating, Specialty Chemicals, Industrial Machinery and Other Product operating segments of the company.From March 2005 to August 2005, Mr.Quicke occasionally served as a consultant to Steel Partners and explored other business opportunities.Mr.Quicke brings to the Board of Directors significant managerial experience and technical expertise, having served in senior management positions and as a director of several public companies, in addition to being a Certified Public Accountant and a member of the AICPA. During the Company’s fiscal year ended July 31, 2010, the Board of Directors held twelve (12) regularly scheduled and special meetings.During this period, all of the directors attended or participated in more than 75% of the aggregate of the total number of meetings of the Board of Directors and the total number of meetings held by all committees of the Board of Directors on which each such director served (during the periods during which such director served on such committee). Each director is expected to make reasonable efforts to attend Board meetings, meetings of committees of which such director is a member and the Annual Meeting of Shareholders.One (1) former and three (3) of the current Board members who were elected at the 2010 Annual Meeting of Shareholders attended such meeting. The Company has three standing committees:the Audit Committee (the “Audit Committee”), the Compensation Committee (the “Compensation Committee”), and the Nominating and Governance Committee (the “Nominating Committee”).Each of these committees has a written charter approved by the Board of Directors.A copy of each charter can be found under the “Investor Relations” section of our website at www.dgtholdings.com. 6 The members of the committees are identified in the following table. COMMITTEE MEMBERSHIP Director Audit Committee Compensation Committee Nominating And Governance Committee JamesR. Henderson* - - Chair General MerrillA. McPeak* X Chair X T.Scott Avila* Chair X X JohnJ. Quicke - - - JamesA. Risher - - - Gerard M. Czarnecki*/** Former Chair** Former Member** Former Member** *Independent **Mr.Czarnecki resigned from the Board of Directors, effective April 1, 2010. Audit Committee The Audit Committee is responsible for reviewing the financial information that will be provided to shareholders and others, the systems of internal controls, which management and the Board of Directors have established, the performance and selection of independent auditors, and the Company’s audit and financial reporting processes.The Audit Committee heldfour (4) meetings during the last fiscal year.The Board of Directors has determined that Mr.Avila is an “audit committee financial expert” as defined in Item 407(d)(5) of Regulation S-K.Although the Company is currently not listed on any exchange, Mr.Avila and Gen. McPeak are considered to be “independent directors” as defined in Rule 5605 of the Listing Rules of the NASDAQ Stock Market. Compensation Committee The basic responsibility of the Compensation Committee is to review the performance and development of management in achieving corporate goals and objectives and to ensure that the Company’s senior executives are compensated effectively in a manner consistent with the Company’s strategy, competitive practice, and the requirements of the appropriate regulatory bodies.Toward that end, the Compensation Committee oversees all of the Company’s compensation, equity and employee benefit plans and payments, including the Company’s DGTC Plan (as defined herein).This committee held three (3) meetings during the last fiscal year and also included compensation discussions and stock option grant award approvalson a routine basisduring Board meetings held during the last fiscal year.Although the Company is not listed on any exchange, each of the members of the Compensation Committee is an “independent director” as defined in Rule 5605 of the Listing Rules of the NASDAQ Stock Market, and an “outside director” as defined in Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”). Nominating Committee The Nominating Committee is responsible for recommending to the full Board of Directors candidates for election to the Board of Directors.This committee held one (1) meeting during the last fiscal year.The Nominating Committee considers nominees proposed by shareholders.To recommend a prospective nominee for the Nominating Committee’s consideration, shareholders should submit the candidate’s name and qualifications to the corporate secretary in writing to the following address:DGT Holdings Corp., 100 Pine Aire Drive, Bay Shore, New York 11706, Attn:JohnJ. Quicke, with a copy to the Company’s General Counsel at the following address:Olshan Grundman Frome Rosenzweig & Wolosky LLP, Park Avenue Tower, 65 East 55th Street, New York, New York 10022, Attn:Jeffrey Spindler, Esq.Each member of this committee is an “independent director” as defined in Rule 5605 of the Listing Rules of the NASDAQ Stock Market. 7 In considering Board candidates, the Nominating Committee takes into consideration the Company’s Corporate Governance Guidelines, the Company’s policy regarding shareholder recommended director candidates, as set forth above, and all other factors that it deems appropriate, including, but not limited to, professional and personal ethics and values, experience at the policy-making level in business, commitment to enhancing shareholder value, current or potential conflict of interest, the availability to devote sufficient time to carry out their duties and the ability to provide insight and practical wisdom based on past experience.Although the Company does not have a formal diversity policy relating to the identification and evaluation of nominees, the Committee, in addition to reviewing a candidate’s background and accomplishments, reviews candidates in the context of the current composition of the Board and the evolving needs of the Company’s businesses.It is the Board’s policy that at all times at least a majority of its members meet the standards of independence promulgated by NASDAQ and the SEC and as set forth in the Company’s Corporate Governance Guidelines.Additionally, the Nominating Committee will consider the number of boards on which the candidate already serves when assessing whether the candidate has the appropriate time to devote to Board service. Except as set forth above, the Nominating Committee does not currently have a formal policy regarding the handling or consideration of director candidate recommendations received from a shareholder, or a formal process for identifying and evaluating nominees for directors (including nominees recommended by shareholders).These issues will be considered by the Nominating Committee, which will then make a recommendation to the Board. Board Leadership Structure The Board does not have a policy regarding the separation of the roles of Chief Executive Officer and Chairman of the Board as the Board believes it is in the best interests of the Company to make that determination based upon the position and direction of the Company and the membership of the Board.The Board has determined at this time that the Company’s Chairman should be an Independent Director rather than the Chief Executive Officer. Board Role in Risk Oversight Management has the primary responsibility for identifying and managing the risks facing the Company, subject to the oversight of the Board.The Board strives to effectively oversee the Company’s enterprise-wide risk management in a way that balances managing risks while enhancing the long-term value of the Company for the benefit of the shareholders.The Board of Directors understands that its focus on effective risk oversight is critical to setting the Company’s tone and culture towards effective risk management.To administer its oversight function, the Board seeks to understand the Company’s risk philosophy by having discussions with management to establish a mutual understanding of the Company’s overall appetite for risk.The Company’s Board of Directors maintains an active dialogue with management about existing risk management processes and how management identifies, assesses and manages the Company’s most significant risk exposures.The Company’s Board expects frequent updates from management about the Company’s most significant risks so as to enable it to evaluate whether management is responding appropriately. The Board of Directors relies on each of its committees to help oversee the risk management responsibilities relating to the functions performed by such committees.The Audit Committee periodically discusses with management the Company’s major financial risk exposures and the steps management has taken to monitor and control such exposures, including the Company’s risk assessment and risk management policies.The Compensation Committee helps the Board to identify the Company’s exposure to any risks potentially created by our compensation programs and practices.The Nominating Committee oversees risks relating to the Company’s corporate compliance programs and assists the Board and management in promoting an organizational culture that encourages commitment to ethical conduct and a commitment to compliance with the law.Each of these committees is required to make regular reports of its actions and recommendations to the Board, including recommendations to assist the Board with its overall risk oversight function.The Board retains oversight responsibility for all subject matters not specifically assigned to a committee, including risks presented by the Company’s business strategy, competition, regulation, general industry trends, and capital structure and allocation. 8 Director Compensation Director compensation is more fully described below in the “Fiscal Year Ended July 31, 2010 Director Compensation” table located in the “Executive Compensation” portion of this Proxy Statement. Recommendation THE COMPANY’S BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” THE ELECTION OF EACH OF THESE NOMINEES. MANAGEMENT Additional Executive Officers of the Company Who are Not Directors or Director Nominees MarkA. Zorko, 58, has served as our Chief Financial Officer from August 30, 2006.From 2000 to 2010, he was a CFO Partner at Tatum, LLC, a professional services firm where he has held CFO positions with public and private client companies.From 1996 to 1999, Mr.Zorko was Chief Financial Officer and Chief Information Officer for Network Services Co., a privately held distribution company.His prior experience includes Vice President, Chief Financial Officer and Secretary of Comptronix Corporation, a publicly held electronic system manufacturing company, corporate controller for Zenith Data Systems Corporation, a computer manufacturing and retail electronics company, and finance manager positions with Honeywell, Inc.Mr.Zorko was a senior staff consultant with Arthur Andersen & Co.Mr.Zorko served in the Marine Corps. from 1970 to 1973.He is on the Board of Directors and chairman of the Audit Committee of MFRI, Inc, a publicly held company engaged in the manufacture and sale of piping systems, filtration products, industrial process cooling equipment and the installation of HVAC systems.Mr.Zorko is on the audit committee for Opportunity Int’l, a microfinance bank, and on the Finance Committee for the Alexian Brothers Health System.Mr.Zorko earned a BS degree in Accounting from The Ohio State University, an MBA from the University of Minnesota, and completed the FEI’s Chief Financial Officer program at Harvard University.He is a certified public accountant and a member of the National Association of Corporate Directors. CORPORATE GOVERNANCE Our business, property and affairs are managed by, or are under the direction of, the Board of Directors pursuant to the New York Business Corporation Law, our by-laws and our certificate of incorporation.Members of the Board of Directors are kept informed of our business through discussions with JohnJ. Quicke, our Chief Executive Officer and President, and with key members of management, by reviewing materials provided to them and by participating in meetings of the Board of Directors and its committees. The Company maintains a corporate governance page on its website that includes key information about its corporate governance initiatives, including the Company’s Corporate Governance Guidelines, Code of Business Conduct and Ethics and charters for the Audit Committee, the Compensation Committee and the Nominating Committee of the Board.The corporate governance page can be found at www.dgtholdings.com, by clicking on “Investor Relations,” and then “Corporate Governance.” 9 The Company’s policies and practices are compliant with the corporate governance requirements of the Sarbanes-Oxley Act of 2002.The Company’s initiatives have included: · The Board has adopted clear corporate governance policies; · A majority of the Board members are independent of the Company and its management; · All members of the standing Board committees — the Audit Committee, the Compensation Committee, and the Nominating Committee — are independent; · The independent members of the Board meet regularly without the presence of management; · The charters of the Board committees clearly establish their respective roles and responsibilities; · The Company’s employees have received training on, and affirmed the Company’s Code of Business Conduct and Ethics; · The Chairman of the Company’s Audit Committee serves as the Company’s Compliance Officer and monitors a hotline available to all employees for reporting business abuses, including the anonymous submission of employee complaints on accounting, internal controls, or auditing matters; · The Company has adopted a code of ethics that applies to its principal executive officer and all members of its finance department, including the principal financial officer and principal accounting officer; and · The Company has an internal audit control function that maintains oversight over the key areas of its business and financial processes and controls. 10 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS The following table sets forth information concerning beneficial ownership of Common Stock of the Company outstanding at January 19, 2011 by each person or entity (including any “Group” as such term is used in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), known by the Company to be the beneficial owner of more than five percent of its outstanding Common Stock.The percentage ownership of each beneficial owner is based upon 3,816,472 shares of Common Stock issued and outstanding as of January 19, 2011, plus shares issuable upon exercise of options, warrants or convertible securities (exercisable within 60 days after said date) that are held by such person or entity, but not those held by any other person or entity.The information presented in this table is based upon the most recent filings with the SEC by such persons or upon information otherwise provided by such persons to the Company.The information in the following table and the corresponding footnotes reflect the Stock Splits. Name and address of beneficial owner Amount and nature of beneficial ownership(1) Percent of Class Steel Partners Holdings, L.P. Warren G. Lichtenstein c/o Steel Partners II, L.P. 590 Madison Avenue 32nd Floor New York, NY 10022 46.2% Unless otherwise noted, each beneficial owner has sole voting and investment power with respect to the shares shown as beneficially owned by him or it. According to information contained in Amendment No. 25 to Schedule 13D filed jointly on January 3, 2011 with the SEC by Mr.Lichtenstein, Steel Partners II, L.P., a Delaware limited partnership (“SP II”), Steel Partners Holdings L.P., a Delaware limited partnership (“SPH”), Steel Partners LLC, a Delaware limited liability company (“Steel Partners”), JamesR. Henderson and JohnJ. Quicke:(i) as of the close of business on December 29, 2010, SP II owned directly 1,748,128 shares of Common Stock.By virtue of their relationships with SP II, as described below, each of SPH, Steel Partners, and Warren G. Lichtenstein may be deemed to beneficially own the shares owned directly by SP II; and (ii) as of the close of business on December 29, 2010, SPH owned directly 14,828 shares of Common Stock.By virtue of their relationships with SPH, as described below, each of Steel Partners and Warren G. Lichtenstein may be deemed to beneficially own the shares owned directly by SPH.SPH is the sole limited partner of SP II.Steel Partners is the manager of SP II and SPH.Warren G. Lichtenstein is the manager of Steel Partners.JamesR. Henderson is a Managing Director and operating partner of Steel Partners.Mr.Henderson is also a director of the Company.JohnJ. Quicke is a Managing Director and operating partner of Steel Partners.Mr.Quicke is also President and Chief Executive Officer and a director of the Company. 11 Security Ownership of Directors and Management The following table sets forth information concerning beneficial ownership of Common Stock of the Company outstanding at January 19, 2011 by (i) each director; (ii) each Named Executive Officer of the Company and (iii) by all directors and executive officers of the Company as a group.The percentage ownership of each beneficial owner is based upon 3,816,472 shares of Common Stock issued and outstanding as of January 19, 2011, plus shares issuable upon exercise of options, warrants or convertible securities (exercisable within 60 days after said date) that are held by such person or entity, but not those held by any other person or entity.The information presented in this table is based upon the most recent filings with the Commission by such persons or upon information otherwise provided by such persons to the Company.The information in the following table and the corresponding footnotes reflect the Stock Splits. Name and address of beneficial owner Amount and nature of beneficial ownership(1) Percent of Class MarkA. Zorko * T.Scott Avila * JamesA. Risher * JamesR. Henderson(3) * MerrillA. McPeak * JohnJ. Quicke(4) * All Directors and Executive Officers as a group (6 persons) 2.0% *Represents less than 1% of the outstanding shares of our Common Stock Unless otherwise noted, each director and executive officer has sole voting and investment power with respect to the shares shown as beneficially owned by him. Includes shares of our common stock which may be acquired upon the exercise of stock options which are presently exercisable or will become exercisable within 60 days of January 19, 2011, in the following amounts:MarkA. Zorko — 10,400, T.Scott Avila — 1,900, JamesA. Risher — 20,200, JamesR. Henderson — 11,780, MerrillA. McPeak — 6,450 and JohnJ. Quicke — 8,000. Mr.Henderson is a Managing Director and operating partner of Steel Partners and disclaims beneficial ownership of the (i)1,748,128shares of Common Stock owned directly by SP II and (ii)14,828 shares of Common Stock owned directly by SPH. Mr.Quicke is a Managing Director and operating partner of Steel Partners and disclaims beneficial ownership of the (i)1,748,128shares of Common Stock owned directly by SP II and (ii)14,828 shares of Common Stock owned directly by SPH. Procedures for Contacting Directors The Company has adopted a procedure by which shareholders may send communications to one or more directors by writing to such director(s) or to the whole Board care of the Corporate Secretary, DGT Holdings Corp., 100 Pine Aire Drive, Bay Shore, New York 11706.Any such communications will be promptly distributed by the Secretary to such individual director(s) or to all directors if addressed to the whole Board. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act requires the Company’s officers and directors, and persons who own more than ten percent of a registered class of the Company’s equity securities, to file reports of ownership on Form 3 and changes in ownership on Form 4 or Form 5 with the Securities and Exchange Commission (the “Commission”).Such officers, directors and 10% shareholders are also required by Commission rules to furnish the Company with copies of all Section 16(a) forms they file.Based solely on its review of the copies of such forms received by it, or written representations from certain reporting persons, the Company believes that during the fiscal year ended July 31, 2010, there was compliance with all Section 16(a) filing requirements applicable to its officers, directors and 10% shareholders, except as set forth below: 12 Mr.Risher filed a Statement of Changes in Beneficial Ownership of Securities covering one transaction that occurred on January 8, 2010 on January 20, 2010. Steel Partners Holdings L.P., Steel Partners II, L.P., Steel Partners LLC and Warren G. Lichtenstein jointly filed an amended Statement of Changes in Beneficial Ownership of Securities to include a transaction that occurred on January 5, 2010 on February 25, 2010. EXECUTIVE AND DIRECTOR COMPENSATION Compensation Discussion and Analysis This compensation discussion and analysis describes the elements of compensation paid to each of the named executive officers who served in the fiscal year ended July 31, 2010.The discussion focuses primarily on the information contained in the following tables and related footnotes, but may also describe compensation actions taken before or after the last completed fiscal year to the extent that such discussion enhances understanding of our compensation philosophy or policies.The Compensation Committee of the Board, which we refer to in this discussion as the “Committee”, oversees the design and administration of our executive compensation program. The Role of the Committee The Committee is responsible for ensuring that the Company’s executive compensation policies and programs are competitive within the markets in which the Company competes for talent and reflect the long-term investment interests of our shareholders.The Committee reviews and approves the executive compensation and benefits programs for all the Company’s executive officers annually, usually in the first quarter of each fiscal year.Any options that are granted as a result of the Committee’s executive compensation review and approval process are only granted upon full Board approval of the option grant.The strike price of such options is set at the closing price of the Company’s stock on the day the options were granted. With respect to the CEO, the Committee reviews and approves corporate goals and objectives, evaluates the CEO’s performance against these objectives, and based on that evaluation makes recommendations to the Board regarding the CEO’s compensation level, or in the case of our current CEO, the terms of the management services agreement with SP Corporate Services, LLC (“SP Corporate Services”), effective as of September 1, 2009 (the “Services Agreement”), pursuant to which SP Corporate Services provides the non-exclusive services of JohnJ. Quicke to serve as the Company’s CEO and President. The CEO participates, together with the Committee, in the executive compensation process by: · approving perquisites valued at less than $10,000 per year (all perquisites valued at greater than this amount are still approved by the Committee); · participating in informal discussions with the Committee regarding satisfaction of performance criteria by executive officers, other than the CEO; · providing the Board with recommendations as to who should participate in the DGT Holdings Corp. Incentive Stock Plan and the size ofoption grants to such participants; and · assigning annual budget goals and other objectives that determine bonus awards for the CFO. 13 Compensation Philosophy and Objectives The Committee is responsible for ensuring that the Company’s executive compensation policies and programs are competitive within the markets in which the Company competes for talent and reflect the long-term investment interests of our shareholders.The goal of the executive compensation program is to (a) attract, retain and reward executive officers who contribute to the Company’s success and (b) align executive compensation with the achievement of the Company’s business objectives and the creation of longer-term value for shareholders.The Committee also strives to balance short and long-term incentive objectives by establishing goals, performance criteria, evaluating performance and determining actual incentive awards that are both effective and efficient.While the Committee believes that stock ownership by executive officers is an effective way of aligning the common interests of management and shareholders to enhance shareholder value, the Company has not established equity ownership guidelines for its executive officers. Relationship of Company Performance to Executive Compensation When determining executive compensation, the Committee also takes into account the executives’ performance in special projects undertaken during the past fiscal year, contribution to improvements in our financial situation, development of new products, marketing strategies, manufacturing efficiencies and other factors.During the 2010 fiscal year, the Committee focused particularly on progress with respect to improvement in the Company’s revenue growth, operating earnings and the development of a long-term strategic plan for the Company that provides a platform for growth and a return to shareholders. Satisfaction of certain performance criteria (including initiative, contribution to overall corporate performance and managerial ability) is evaluated after informal discussions with other members of the Board and, for all of the executives other than the CEO, after discussions with the CEO.No specific weight or relative importance was assigned to the various qualitative factors and compensation information considered by the Committee.Accordingly, the Company’s compensation policies and practices may be deemed subjective, within an overall published framework based on both the financial and non-financial factors. Elements of Compensation The Company’s compensation program is comprised primarily of four elements:base salary, annual cash bonuses, long-term equity incentives and perquisites.Together, these four elements are structured by the Committee to provide our named executive officers with cumulative total compensation consistent with our executive compensation philosophy described above.Each of these elements plays an important role in balancing executive rewards over short- and long-term periods, based on our program objectives. 1.Management Services Agreement and Base Salary Pursuant to the Management Services Agreement, we pay SP Corporate Services $30,000 per month (the “CEO Fee”) for the services of JohnJ. Quicke, our President and CEO.The CEO Fee may be adjustable annually upon mutual agreement by us and SP Corporate Services or at other times upon the amendment of the services to be provided by JohnJ. Quicke.Our base salary levels and the CEO Fee reflect a combination of factors, including competitive pay levels relative to our peers, the executive’s experience and tenure, our overall annual budget for merit increases and pre-tax profit, the executive’s individual performance, and changes in responsibility.Base salaries and the CEO Fee are reviewed annually by the Committee at the beginning of the year, but are not automatically increased annually.We do not target base salary or the CEO Fee at any particular percent of total compensation.The base salary for our CFO and former CEO are set forth in their employment agreements, which are described in more detail below. 2.Annual Cash Bonuses The purpose of the annual cash bonus is to provide a competitive annual cash incentive opportunity that rewards both the Company’s performance toward corporate goals and objectives and also individual achievements.The annual bonus is a short-term annual incentive paid in cash pursuant to arrangements that cover all executive officers, including the CEO, and provide that a bonus will be paid upon achieving the Company’s annual budget goals.For fiscal year 2010, the Committee determined that bonuses would be paid out upon the achievement of improvement of revenue and operating income as compared to fiscal year 2010 business plan with targets set for the CEO and CFO of 70% and 45% of their annual base salary respectively.Incentive targets for fiscal year 2010 were not achieved and as a result, the CEO and CFO did not receive an annual bonus. 14 3.Long Term Equity Incentives A.DGT Holdings Corp. Stock Option Plan The purpose of the DGT Holdings Corp. Amended and Restated Stock Option Plan (the “DGTC Plan”), is to provide for the granting of incentive stock options and non-qualified stock options to the Company’s executive officers, directors, employees and consultants.The Committee administers the DGTC Plan.Among other things, the Committee:(i) determines participants to whom options may be granted and the number of shares to be granted pursuant to each option, based upon the recommendation of our CEO;(ii) determines the terms and conditions of any option under the DGTC Plan, including whether options will be incentive stock options, within the meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”), or non-qualified stock options; (iii) may vary the vesting schedule of options; and (iv) may suspend, terminate or modify the DGTC Plan.Any Committee recommendations of awards, options or compensation levels for senior executive officers are approved by the entire Board, excluding any management directors. Under the DGTC Plan, incentive stock options have an exercise price equal to the fair market value of the underlying stock as of the grant date and, unless earlier terminated, are exercisable for a period of ten (10) years from the grant date.Non-qualified stock options may have an exercise price that is less than, equal to or more than the fair market value on the grant date and, unless earlier terminated, are exercisable for a period of up to ten (10) years from their grant date. For the fiscal year ended July 31, 2010, no options to purchase the Company’s common stock were granted under the terms of the DGTC Plan.The DGTC Plan has expired and no additional options will be awarded under the DGTC Plan. B.2007 Incentive Stock Plan The 2007 Incentive Stock Plan (the “2007 Plan”) is designed to provide an incentive to, and to retain in the employ of the Company and any Subsidiary of the Company, within the meaning of Section 424(f) of the United States Internal Revenue Code of 1986, as amended, directors, officers, consultants, advisors and employees with valuable training, experience and ability; to attract to the Company new directors, officers, consultants, advisors and employees whose services are considered valuable and to encourage the sense of proprietorship and to stimulate the active interest of such persons in the development and financial success of the Company and its Subsidiaries. The 2007 Plan is administered by the Committee, which has full power and authority to designate recipients of options (as defined in the 2007 Plan) and restricted stock under the 2007 Plan and to determine the terms and conditions of the respective option and restricted stock agreements and to interpret the provisions and supervise the administration of the 2007 Plan.The Committee also has the authority to designate which options granted under the 2007 Plan will be incentive options and which shall be nonqualified options. Under the 2007 Plan, the purchase price of each share of Common Stock purchasable under an incentive option shall be determined by the Committee at the time of grant, but shall not be less than 100% of the fair market value of such share of Common Stock on the date the option is granted.With respect to an optionee who, at the time such incentive option is granted, owns more than 10% of the total combined voting power of all classes of stock of the Company or of any subsidiary, the purchase price per share of Common Stock shall be at least 110% of the fair market value per share of Common Stock on the date of grant.The purchase price of each share of Common Stock purchasable under a nonqualified option shall not be less than 100% of the fair market value of such share of Common Stock on the date the option is granted. 15 The term of each option under the 2007 Plan is fixed by the Committee, but no optionunder the 2007 Plan is exercisable more than ten years after the date such option is granted and in the case of an incentive option granted to an optionee who, at the time such incentive option is granted, owns more than 10% of the total combined voting power of all classes of stock of the Company or of any subsidiary, no such incentive option shall be exercisable more than five years after the date such incentive option is granted. For the fiscal year ended July 31, 2010, under the terms of the 2007 Plan, the Company granted (a)JohnJ. Quicke options to purchase 16,000 shares of the Company’s common stock and (b)MarkA. Zorko an option to purchase 2,400 shares of the Company’s common stock. 4.Perquisites The Company’s compensation program also includes other benefits and perquisites.These benefits include annual matching contributions to certain executive officers’ 401(k) plan accounts, car allowances, living allowances and tax gross-ups to cover taxes on certain benefits.We are selective in our use of perquisites, attempting to utilize perquisites that are within range of modest to competitive within our industry.The Committee has delegated authority to the CEO to approve such perquisites for other executive officers, but the Committee must separately approve any perquisites that exceed $10,000 per year. Impact of Tax and Accounting As a general matter, the Committee always considers the various tax and accounting implications of compensation elements employed by the Company and attempts to structure such compensation in a tax efficient manner.When determining amounts of long-term incentive grants to executives and employees, the Committee examines the accounting cost associated with the grants. Current compensation levels for our named executive officers are significantly lower than $1 million at which tax deductions are limited under Internal Revenue Code Section 162(m).In the event that future annual total compensation for any named executive officer exceeds the $1 million threshold, the Committee intends to balance tax deductibility of executive compensation with its responsibility to retain and motivate executives with competitive compensation programs.As a result, the Committee may take such actions as it deems in the best interests of shareholders, including:(i) provide non-deductible compensation above the $1 million threshold; (ii) require deferral of a portion of the bonus or other compensation to a time when payment may be deductible by the Company; and/or (iii) modify existing programs to qualify bonuses and other performance-based compensation to be exempt from the deduction limit. Fiscal Year 2010 Compensation Decision For fiscal year 2010, the Committee conducted an evaluation of the performance of the CEO and the CFO against pre-established goals.Based upon these evaluations, decisions were made regarding salary increases and annual bonuses.As a result, no salary increases were granted for fiscal year 2010.Incentive targets for fiscal year 2010 were not achieved and as a result, the CEO and CFO did not receive an annual bonus. In keeping with our philosophy of aligning management and the shareholder interests and consideration of the future contributions expected of the executive officers, the Committee granted long-term equity incentives to the CEO and CFO.See the “Fiscal Year Ended July 31, 2010 Grants of Plan-Based Awards” table for equity granted to the Named Executive Officers in fiscal year 2010. 16 Summary Compensation Table The following table sets forth all compensation awarded to, paid or earned by the following type of executive officers for each of the Company’s last three completed fiscal years:(i) individuals who served as, or acted in the capacity of, the Company’s principal executive officer for the fiscal year ended July 31, 2010; (ii) individuals who served as, or acted in the capacity of, the Company’s principal financial officer for the fiscal year ended July 31, 2010; (iii) the Company’s three most highly compensated executive officers, other than the principal executive officer and principal financial officer, who were serving as executive officers at the end of the fiscal year ended July 31, 2010; and (iv) up to two additional individuals for whom disclosure would have been provided but for the fact that the individual was not serving as an executive officer of the Company at the end of the fiscal year ended July 31, 2010 (of which there were none).We refer to these individuals collectively as our named executive officers. SUMMARY COMPENSATION TABLE Annual Compensation Name and Principal Position Year Salary ($)(1) Bonus ($)(1) Stock Awards Option Awards(3) All Other Compensation(2) Total JohnJ. Quicke, Chief $ $
